DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	This Office Action is in response to the Remarks filed on 12/28/2020.  Claims 1-20 are now pending.  Terminal disclaimer submitted on 12/28/2020 has been approved.

Allowable Subject Matter

3.	Claims 1-20 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: 
The present claims are allowed over the closest references: Jackson et al. (US 2005/0031790), Huang (US 2011/0045189), Montes (US Patent 5,888,280), and Schneider et al. (US Patent 3,721,574).
	Jackson et al. disclose a method of coating a steel substrate with a composition comprising a binder comprising colloidal silica particles, silicate, siliconate, latex,silane coupling agent and water (claims 1, 4, 14, [0021], [0022], [0023], Examples).  
	Huang discloses a method of treating hard surface comprising steps of preparing a composition comprising a liquid silica sol (reads on colloidal silica) (abstract, claims 1 and 28).  
	Montes discloses a method of coating steel substrate comprising steps of preparing a composition comprising a colloidal silica (abstract, claim 1, col. 1, line 65).  	Schneider et al. disclose a method of coating a surface of a substrate comprising steps of preparing a composition comprising a metal silicate and colloidal silica (abstract, claim 1). 
Jackson et al., Huang, Montes, and Schneider et al. do not teach or fairly suggest the claimed method for treating a surface of a substrate, comprising: applying a composition including a colloidal silica to the surface of the substrate; and with the composition on the surface, providing the surface with a glossiness of at least about 80, as measured by a gloss meter set to a 60° angle of incidence.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/HUI H CHIN/Primary Examiner, Art Unit 1762